Name: Council Decision 2014/450/CFSP of 10 July 2014 concerning restrictive measures in view of the situation in Sudan and repealing Decision 2011/423/CFSP
 Type: Decision
 Subject Matter: Africa;  international affairs;  international trade
 Date Published: 2014-07-11

 11.7.2014 EN Official Journal of the European Union L 203/106 COUNCIL DECISION 2014/450/CFSP of 10 July 2014 concerning restrictive measures in view of the situation in Sudan and repealing Decision 2011/423/CFSP THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 30 May 2005, the Council adopted Common Position 2005/411/CFSP (1). Common Position 2005/411/CFSP integrated the measures imposed by Council Common Position 2004/31/CFSP (2) and the measures to be implemented pursuant to United Nations Security Council Resolution (UNSCR) 1591 (2005) into a single legal document. (2) On 18 July 2011, the Council adopted Decision 2011/423/CFSP (3) imposing restrictive measures against Sudan and South Sudan. (3) For the sake of clarity, the restrictive measures imposed by Decision 2011/423/CFSP, insofar as these concern Sudan, should be separated and integrated into a single legal instrument. (4) Decision 2011/423/CFSP should therefore be repealed, HAS ADOPTED THIS DECISION: Article 1 1. The sale, supply, transfer or export of arms and related materiel of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned to Sudan by nationals of Member States or from the territories of Member States, or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall also be prohibited to: (a) provide, directly or indirectly, technical assistance, brokering services or other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, Sudan; (b) provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, as well as insurance or reinsurance for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, Sudan; (c) participate, knowingly and intentionally, in activities, the object or effect of which is to circumvent the measures referred to in points (a) or (b). Article 2 1. Article 1 shall not apply to: (a) the sale, supply, transfer or export of non-lethal military equipment intended solely for humanitarian, human rights monitoring or protective use, or for institution-building programmes of the UN, the African Union (AU), the European Union, or of materiel intended for European Union, UN and AU crisis management operations; (b) the sale, supply, transfer or export of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for the protective use, in Sudan, by personnel of the European Union and its Member States, or by UN or AU personnel; (c) the provision of technical assistance, brokering services and other services related to the equipment or to the programmes and operations referred to in point (a); (d) the provision of financing and financial assistance related to the equipment or to the programmes and operations referred to in point (a); (e) the sale, supply, transfer or export of de-mining equipment and materiel for use in de-mining operations; provided that such deliveries have been approved in advance by the competent authority of the Member State in question. 2. Article 1 shall also not apply to protective clothing, including flak jackets and military helmets, temporarily exported to Sudan by UN personnel, personnel of the European Union, or its Member States, representatives of the media, humanitarian and development workers and associated personnel for their personal use only. 3. Member States shall consider deliveries under this Article on a case-by-case basis, taking full account of the criteria set out in Council Common Position 2008/944/CFSP (4). Member States shall require adequate safeguards against misuse of authorisations granted under this Article and, where appropriate, make provisions for repatriation of the equipment. Article 3 In accordance with UNSCR 1591(2005), restrictive measures as set out in Articles 4(1) and 5(1) of this Decision shall be imposed against those individuals who impede the peace process, constitute a threat to stability in Darfur and the region, commit violations of international humanitarian or human rights law or other atrocities, violate the arms embargo and/or are responsible for offensive military overflights in and over the Darfur region, as designated by the Committee established by paragraph 3 of UNSCR 1591(2005) (Sanctions Committee). The relevant persons are listed in the Annex to this Decision. Article 4 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons referred to in Article 3. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall not apply where the Sanctions Committee determines that travel is justified on the grounds of humanitarian need, including religious obligation, or where the Sanctions Committee concludes that an exemption would further the objectives of the relevant UNSCRs for the creation of peace and stability in Sudan and the region. 4. Where, pursuant to paragraph 3, a Member State authorises the entry into, or transit through, its territory of persons designated by the Sanctions Committee, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 5 1. All funds, other financial assets and economic resources owned or controlled directly or indirectly by the persons referred to in Article 3, or held by entities owned or controlled directly or indirectly by such persons or by any persons acting on their behalf or at their direction, as identified in the Annex, shall be frozen. 2. No funds, financial assets or economic resources shall be made available directly or indirectly to or for the benefit of such persons or entities. 3. Exemptions may be made for funds, other financial assets and economic resources which are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for payment of reasonable professional fees and reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for payment of fees or service charges, in accordance with national laws, for routine holding or maintenance of frozen funds, other financial assets and economic resources; after notification by the Member State concerned to the Sanctions Committee of the intention to authorise, where appropriate, access to such funds, other financial assets and economic resources and, in the absence of a negative decision by the Sanctions Committee, within two working days of such notification; (d) necessary for extraordinary expenses, after notification by the Member State concerned to the Sanctions Committee and approval by that Committee; (e) the subject of a judicial, administrative or arbitral lien or judgement, in which case the funds, other financial assets and economic resources may be used to satisfy that lien or judgement provided that the lien or judgement was entered prior to the date of the UNSCR 1591(2005), and is not for the benefit of a person or entity referred to in this Article, after notification by the Member State concerned to the Sanctions Committee. 4. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to restrictive measures; provided that any such interest, other earnings and payments continue to be subject to paragraph 1. Article 6 The Council shall establish the list contained in the Annex and implement any modifications thereof on the basis of determinations made by the Sanctions Committee. Article 7 1. Where the UN Security Council or the Sanctions Committee lists a person or entity, the Council shall include such person or entity in the Annex. The Council shall communicate its decision, including the grounds for listing, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity concerned accordingly. Article 8 1. The Annex shall include the grounds for listing of listed persons and entities as provided by the UN Security Council or the Sanctions Committee. 2. The Annex shall also include, where available, information provided by the UN Security Council or by the Sanctions Committee necessary to identify the persons or entities concerned. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address, if known and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. The Annex shall also include the date of designation by the UN Security Council or by the Sanctions Committee. Article 9 The measures referred to in Article 1 shall be reviewed at regular intervals and at least every 12 months. They shall be repealed if the Council deems that their objectives have been met. Article 10 Decision 2011/423/CFSP is hereby repealed. Article 11 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 10 July 2014. For the Council The President S. GOZI (1) Council Common Position 2005/411/CFSP of 30 May 2005 concerning restrictive measures against Sudan and repealing Common Position 2004/31/CFSP (OJ L 139, 2.6.2005, p. 25). (2) Council Common Position 2004/31/CFSP of 9 January 2004 concerning the imposition of an embargo on arms, munitions and military equipment on Sudan (OJ L 6, 10.1.2004, p. 55). (3) Council Decision 2011/423/CFSP of 18 July 2011 concerning restrictive measures against Sudan and South Sudan and repealing Common Position 2005/411/CFSP (OJ L 188, 19.7.2011, p. 20). (4) Council Common Position 2008/944/CFSP of 8 December 2008 defining common rules governing control of exports of military technology and equipment (OJ L 335, 13.12.2008, p. 99). ANNEX LIST OF PERSONS AND ENTITIES REFERRED TO IN ARTICLES 4 AND 5 1. Last name : ELHASSAN First name(s) : Gaffar Mohammed Alias : Gaffar Mohmed Elhassan Date of birth/Place of birth/nationality/residence : Date of birth: 24 June 1952; Resides in: El Waha, Omdurman, Sudan. Passport/identifying information/status : Retired from the Sudanese Army. Ex-serviceman's identification card no: 4302. Designation/justification : Major-General and Commander of the Western Military Region for the Sudanese Armed Forces (SAF). The Panel of Experts reports that Major-General Gaffar Mohammed Elhassan stated to them that he had direct operational command (primarily tactical command) of all elements of the SAF in Darfur while he was in command of the Western Military Region. Elhassan held this position as Western Military Area Commander from November 2004 (approximately) until early 2006. The Panel's information is that Elhassan was responsible for violations of paragraph 7 of UNSCR 1591 (2005) as by virtue of this position he requested (from Khartoum), and authorized as from 29 March 2005, the transfer of military equipment into Darfur without the prior approval of the 1591 Committee. Elhassan himself admitted to the Panel of Experts that aircraft, aircraft engines and other military equipment had been brought into Darfur from other parts of Sudan between 29 March 2005 and December 2005. For example, he informed the Panel that 2 Mi-24 attack helicopters were brought unauthorized into Darfur between 18 and 21 September 2005. There are also reasonable grounds to believe that Elhassan was directly responsible, as Western Military Area Commander, for authorizing offensive military flights in the area around Abu Hamra, 23-24 July 2005 and in the Jebel Moon area of Western Darfur, on 19 November 2005. Mi-24 attack helicopters were involved in both operations and reportedly opened fire on both occasions. The Panel of Experts report that Elhassan indicated to the Panel that he himself approved requests for air support and other air operations in his capacity as Western Military Area Commander. (See Panel of Experts report, S/2006/65, paragraphs 266-269.) Through such actions Major-General Gaffar Mohammed Elhassan has breached relevant provisions of UNSCR 1591 (2005) and therefore meets the criteria to be designated by the Committee to be subjected to sanctions. Date of UN designation : 25 April 2006. 2. Last name : ALNSIEM First name(s) : Musa Hilal Abdalla Alias : Sheikh Musa Hilal; Abd Allah; Abdallah; AlNasim; Al Nasim; AlNaseem; Al Naseem; AlNasseem; Al Nasseem Date of birth/Place of birth/nationality/residence : Date of Birth: 01/01/1964 or 1959; Place of birth: Kutum; Resides in: Kabkabiya and the city of Kutum, Northern Darfur and has resided in Khartoum. Passport/identifying information/status : Diplomatic Passport No: D014433, Issued on 21 February 2013; Expires 21 February 2015. Certificate of Nationality No: A0680623. Member of the National Assembly of Sudan. In 2008, appointed by the President of Sudan as special adviser to the Ministry of Federal Affairs. Designation/justification : Paramount Chief of the Jalul Tribe in North Darfur. Report from Human Rights Watch states they have a memo dated 13 February 2004 from a local government office in North Darfur ordering security units in the locality to allow the activities of the mujahideen and the volunteers under the command of the Sheikh Musa Hilal to proceed in the areas of [North Darfur] and to secure their vital needs. On 28 September 2005, 400 Arab militia attacked the villages of Aro Sharrow (including its IDP camp), Acho, and Gozmena in West Darfur. We also believe that Musa Hilal was present during the attack on Aro Sharrow IDP camp: his son had been killed during the SLA attack on Shareia, so he was now involved in a personal blood feud. There are reasonable grounds to believe that as the Paramount Chief he had direct responsibility for these actions and is responsible for violations of international humanitarian and human rights law and other atrocities. Date of UN designation : 25 April 2006 3. Last name : SHARIF First name(s) : Adam Yacub Alias : Adam Yacub Shant; Adam Yacoub Date of birth/Place of birth/nationality/residence : Date of birth: Circa 1976. Passport/identifying information/status : Reportedly deceased on 7 June 2012. Designation/justification : Sudanese Liberation Army (SLA) Commander. SLA soldiers under the command of Adam Yacub Shant violated the ceasefire agreement by attacking a Government of Sudan military contingent that was escorting a convoy of trucks near Abu Hamra, Northern Darfur on July 23, 2005 killing three soldiers. After the attack, Government military weapons and ammunition were looted. The Panel of Experts has information establishing that the attack by SLA soldiers took place and was clearly organized; consequently it was well planned. It is therefore reasonable to assume, as the Panel concluded, that Shant, as the confirmed SLA Commander in the area, must have had knowledge of and approved or ordered the attack. He therefore bears direct responsibility for the attack and meets the criteria for being listed. Date of UN designation : 25 April 2006. 4. Last name : MAYU First name(s) : Jibril Abdulkarim Ibrahim Alias : General Gibril Abdul Kareem Barey; Tek; Gabril Abdul Kareem Badri Date of birth/Place of birth/nationality/residence : Date of birth: 1 January 1967; Place of Birth: Nile District, El-Fasher, El-Fasher, North Darfur; Nationality: Sudanese by birth; Resides in: Tine, on the Sudanese side of the border with Chad. Passport/identifying information/status : National Identification Number: 192-3238459-9 Certificate of nationality acquired through birth: No 302581 Designation/justification : National Movement for Reform and Development (NMRD) Field Commander. Mayu is responsible for the kidnapping of African Union Mission in Sudan (AMIS) personnel in Darfur during October 2005. Mayu openly attempts to thwart the AMIS mission through intimidation; for example he threatened to shoot down African Union (AU) helicopters in the Jebel Moon area in November 2005. Through such actions Mayu has clearly violated UNSCR 1591 (2005) in constituting a threat to stability in Darfur and meets the criteria to be designated by the Committee to be subjected to sanctions. Date of UN designation : 25 April 2006.